Case 1:19-cr-00331-CMA-GPG Document 44 Filed 12/01/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 19-cr-00331-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  JAYCE PETERSON,

         Defendant.


       ORDER ADOPTING AND AFFIRMING October 29, 2020 RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #41). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count 6 of the Indictment, charging

  theft of government property in violation of 18 U.S.C. § 641 and Count 14 of the

  Indictment, charging depredation of government property in violation of 18 U.S.C. §

  1361. The Court also notes that Defendant consented to Magistrate Judge Gallagher

  advising him with regard to his Constitutional rights and his rights pursuant to Rule 11 of

  the Federal Rules of Criminal Procedure. Magistrate Judge Gallagher conducted the

  Rule 11 hearing on October 29, 2020, at which time he appropriately advised the

  Defendant of his rights and made inquiry as to the Defendant’s understanding of the

  charges, the terms of the plea agreement, the voluntariness of his plea, and of the


                                              1
Case 1:19-cr-00331-CMA-GPG Document 44 Filed 12/01/20 USDC Colorado Page 2 of 2




  consequences of pleading guilty. Based on that hearing Magistrate Judge Gallagher

  recommended that the District Court Judge accept Defendant's plea of guilty to Counts

  6 and 14 of the Indictment.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.     Court Exhibits 1 and 2 are accepted and admitted.

        2.     The plea as made in open court on October 29, 2020 is accepted and the
               Defendant is adjudged guilty of violation of Count 6 of the Indictment,
               charging theft of government property in violation of 18 U.S.C. § 641 and
               Count 14 of the Indictment, charging depredation of government property
               in violation of 18 U.S.C. § 1361


        DATED: December 1, 2020


                                   BY THE COURT:


                                   ___________________________________
                                   CHRISTINE M. ARGUELLO
                                   United States District Judge




                                            2
